

Exhibit 10.2


CONFIDENTIAL


AGREEMENT
This Agreement (this "Agreement") is made as of this 22nd day of November, 2017
by and between Black Box Corporation, a Delaware corporation (the
"Corporation"), and Joel T. Trammell, an individual residing in the State of
Texas and an executive officer of the Corporation (the "Executive").


WITNESSETH:


WHEREAS, Black Box (as defined in Section 1(b) below) desires to employ
Executive, and Executive desires to be employed by Black Box, as the President
and Chief Executive Officer of the Corporation; and


WHEREAS, the Corporation has determined that it is in its best interests to
enter into an agreement with the Executive providing for certain payments and
benefits to the Executive, and the Executive desires to enter into this
Agreement.


NOW, THEREFORE, the parties hereto, each intending to be legally bound hereby,
agree as follows:


1.
Definition of Terms. The following terms when used in this Agreement shall have
the meaning hereafter set forth:



(a)
"Affiliate" shall mean, with respect to any person or legal entity, any other
person or legal entity controlling, controlled by or under common control with
such person or legal entity.



(b)
"Black Box" shall mean the Corporation and its Affiliates.



(c)
"Cause for Termination" shall mean:



(i)
the deliberate and intentional failure by the Executive to devote substantially
the Executive's entire business time and best efforts to the performance of the
Executive's duties (other than any such failure resulting from the Executive's
incapacity due to physical or mental illness or disability);



or


(ii)
engaging by the Executive in gross misconduct materially and demonstrably
injurious to Black Box;



or


(iii)
the conviction of the Executive of, or the entry of a plea of guilty or Nolo
Contendre by the Executive to, a crime involving an act of fraud or embezzlement
against Black Box or the conviction of the Executive of,





--------------------------------------------------------------------------------




or the entry of a plea of Nolo Contendre by the Executive to, any felony
involving moral turpitude;


or


(iv)
the Executive's material breach of Section 4 or Section 8 hereof which continues
for thirty (30) days after receiving written notice thereof from the Corporation
or the Executive's willful failure to comply with instructions of the Board of
Directors of the Corporation provided that such instructions would not give rise
to Good Reason for Termination.



For purposes of this definition, no act, or failure to act, on the Executive's
part shall be considered "deliberate and intentional" or to constitute gross
misconduct unless done, or omitted to be done, by the Executive not in good
faith and without reasonable belief that the Executive's action or omission was
in the best interests of Black Box.


(d)
"Change-in-Control" shall mean a change in control of the Corporation of such a
nature that it would be required to be reported by the Corporation in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as in effect on the date hereof ("Exchange Act");
provided, however, that:



(i)
without respect to the foregoing, such a change in control shall be deemed to
have occurred if any "person" (as such term is used in sections 13(d) and
14(d)(2) of the Exchange Act) or any "group" (as such term is defined in Rule
13d-5(b) promulgated under the Exchange Act), is or becomes the beneficial
owner, directly or indirectly, of securities of the Corporation representing
twenty percent (20%) or more of the combined voting power of the Corporation's
then outstanding securities coupled with or followed by the existence of a
majority of the board of directors of the Corporation consisting of individuals
other than individuals who either were directors of the Corporation at least one
year prior to or were nominated by those individuals who were directors of the
Corporation at least one year prior to such person or group becoming a
beneficial owner, directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation's then
outstanding securities;



and


(ii)
without respect to the foregoing, if the Corporation shall sell all or
substantially all of its assets or shall merge, consolidate or reorganize with
another company, then such a change in control shall be deemed to have occurred
if (x) upon conclusion of the transaction less than fifty-one percent (51%) of
the outstanding securities entitled to vote generally in the election of
directors of the acquiring company or resulting company are owned by persons who
were the stockholders of the Corporation generally prior to the transaction and
following the transaction a majority of the board of directors of the acquiring
company or resulting company consists of individuals other than individuals who
either were directors of the Corporation at least one year prior to or were
nominated by those





--------------------------------------------------------------------------------




individuals who were directors of the Corporation at least one year prior to
such sale, merger, consolidation or reorganization or (y) following the
transaction a person or group (as described in subclause (i) above) would be a
beneficial owner, directly or indirectly, of securities of the acquiring company
or resulting company representing 20% or more of the combined voting power of
the acquiring company's or resulting company's then outstanding securities as
described in subclause (i) above and a majority of the board of directors of the
acquiring company or resulting company consists of individuals other than
individuals who either were directors of the Corporation at least one year prior
to or were nominated by those individuals who were directors of the Corporation
at least one year prior to such sale, merger, consolidation or reorganization.


(e)
"Date of Termination" shall mean:



(i)
if the Executive's employment is terminated for Disability, the date that a
Notice of Termination is given to the Executive;



(ii)
if the Executive's employment terminates due to the Executive's death or
Retirement, the date of death or Retirement, respectively;



(iii)
if the Executive decides to terminate employment upon Good Reason for
Termination, the date specified by the Executive in a Notice of Termination,
which date must be within sixty (60) days after the expiration of the Notice
Period (as defined in Section 3(d) below); or



(iv)
if the Executive's employment is terminated for any other reason, the date on
which a termination becomes effective pursuant to a Notice of Termination or, if
no Notice of Termination is provided, the date that the Executive's employment
was terminated.



(f)
"Disability" shall mean such incapacity due to physical or mental illness or
injury as causes the Executive to be unable to perform the Executive's duties
with Black Box during 90 consecutive days or 120 days during any six month
period. In the event of a dispute between the parties as to the existence of
such disability, the determination of such issue shall be made by a
disinterested licensed physician mutually chosen by Black Box and the Executive
(or if they fail to agree within 30 days following written request by one party
to the other, then as chosen by a presiding district court judge of the District
Courts of Travis County, Texas).



(g)
"Good Reason for Termination" shall mean a material negative change in the
Executive's service relationship with Black Box, taken as a whole, without
Executive's consent, on account of one or more of the following conditions:



(i)
A diminution in or nonpayment of Executive's base compensation;



(ii)
Removing the Executive from the position of President and Chief Executive
Officer of the Corporation or a material diminution in Executive's authority,
duties or responsibilities; or

(iii)
A change in the Work Location (as defined below) .





--------------------------------------------------------------------------------




(iv)
The Executive is required to report to any employee, officer or director of
Black Box other than to the Chairman of the Board of Directors, the Lead
Director (if one is appointed if Executive is the Chairman of the Board) or the
full Board of Directors of the Corporation.

(v)
A Change-in-Control occurs during the term of this Agreement in which Executive
is not offered a position, compensation and authority substantially equivalent
to the terms of this Agreement, or that the Executive is required to report to
any employee, officer or director of the successor in interest other than to the
Chairman of the Board of Directors, the Lead Director (if one is appointed) or
the full Board of Directors of such successor or that the employment is to occur
at a location other than Executive’s then-current Work Location).

(vi)
Company’s breach of Section 10(d) of this Agreement.



(h)
"LTIP Plan" shall mean an incentive compensation plan of Black Box which would
pay bonuses to the Executive based upon the achievement of specified goals
during or at the end of an award period of more than one year (such as a three
year incentive compensation plan).



(i)
"Notice of Termination" shall mean a written statement which sets forth the
specific reason for termination and, if such is claimed to be Cause for
Termination or Good Reason for Termination, in reasonable detail the facts and
circumstances thereof.



(j)
"Options" shall mean any stock options issued pursuant to any present or future
stock option plan of the Corporation.



(k)
"Retirement" shall mean a termination of the Executive's employment after age 65
or in accordance with any mandatory retirement arrangement with respect to an
earlier age agreed to by the Executive.



(l)
"Stock Awards" shall mean any stock-based awards, other than Options, including
any stock appreciation rights, restricted stock awards, or performance stock
awards, issued pursuant to any present or future stock plan of the Corporation.



(m)
“Work Location” shall mean the Black Box office located in Austin, Texas or
other geographic location in the city limits of Austin, Texas at which Executive
must report to and perform the majority of Executive's services.



2.
Termination by Black Box Due to Cause for Termination. Should the Board of
Directors of the Corporation determine that Cause for Termination exists, the
Board of Directors of the Corporation by resolution duly adopted may at that
time or during a period of two months thereafter terminate the Executive's
employment due to Cause for Termination by delivering a Notice of Termination.
If the Board of Directors of the Corporation fails to duly adopt within such two
month period a resolution terminating the Executive's employment, then the
Corporation shall be deemed to have waived its right to terminate the Executive
due to those circumstances which constituted the Cause for Termination
previously found to exist by the Board.



3.
Payments Following Termination of Employment.







--------------------------------------------------------------------------------




(a)
If during the term of this Agreement the Executive's employment with Black Box
shall be terminated:



(i)
due to the Executive's death or Disability,



(ii)
by the Executive at any time prior to a Change-in-Control other than the
Executive’s having terminated for Good Reason for Termination,



(iii)
by the Executive following a Change-in-Control other than the Executive's having
terminated for Good Reason for Termination,



(iv)
by Black Box at any time prior to a Change-in-Control in accordance with Section
2 hereof or in accordance with Retirement, or

(v)
by Black Box following a Change-in-Control in accordance with Section 2 hereof
or in accordance with Retirement,



then Black Box shall have no obligations hereunder (except as specifically set
forth in Section 3(c), Section 4, and Section 5 of the Agreement) to the
Executive from and after the Date of Termination and the only obligations of
Black Box to the Executive shall be in accordance with any other employment
agreement applicable to the Executive and the then various policies, practices
and benefit plans of Black Box.


(b)
If during the term of this Agreement a Change-in-Control shall have occurred and
the Executive's employment shall have been involuntarily terminated on or before
the second anniversary of the date of the Change-in-Control other than under the
circumstances above described in subsection 3(a) (for example, a termination by
the Executive for Good Reason for Termination within the foregoing period
following a Change-in-Control shall entitle the Executive to the payments set
forth in this subsection), then, in addition to payment by Corporation of the
Executive’s annual base salary due through the Date of Termination and other
compensation including but not limited to bonuses, accrued but unused vacation
(to the extent paid in accordance with Corporation’s policy then in effect),
business expenses or business expense reimbursement, and other benefits, Black
Box shall pay the Executive on or before the sixtieth (60th) day following the
Date of Termination the following sums:



(i)
in cash any unpaid portion of the Executive's full base salary for the period
from the last period for which the Executive was paid to the Date of
Termination; and



(ii)
an amount in cash as liquidated damages for lost future remuneration equal to
the sum of



(A)
the product obtained by multiplying:



(1)
the lesser of



(i)
three (3.0), or



(ii)
a number equal to the number of calendar months remaining from the Date of
Termination to the date





--------------------------------------------------------------------------------




on which the Executive is 65 years of age (or, if earlier, the age agreed to by
the Executive pursuant to any prior arrangement) divided by twelve,


times


(2)
the sum of



(i)
the greatest of



(x)
the Executive's annual base salary for the year in effect on the Date of
Termination,



(y)
in the case of termination by the Executive for Good Reason for Termination, the
Executive's annual base salary in effect on the

date immediately preceding the date of the earliest event which gave rise to the
termination by the Executive for Good Reason for Termination,


or


(z)
the Executive's annual base salary for the year in effect on the date of the
Change-in-Control,



plus


(ii)
the greatest of



(x)
one third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
during the three calendar years immediately preceding the Date of Termination,



(y)
in the case of termination by the Executive for Good Reason for Termination, one
third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
during the three calendar years immediately preceding the date of the earliest
event which gave rise to the termination by the Executive for Good Reason for
Termination,



or




--------------------------------------------------------------------------------






(z)
one third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
for the three calendar years immediately preceding the date of the
Change-in-Control



plus


(B)
if the Executive immediately preceding the date of the Change-in- Control is a
participant in an LTIP Plan and the award period has not been completed prior to
the date of the Change-in-Control, an amount equal to



(1)
the total cash award or bonus which would have been received by the Executive
under such LTIP Plan assuming that, in addition to any goals met on or before
the date of the Change-in-Control, all goals that were to be measured after the
date of the Change-in-Control were achieved and the Executive remained in the
employ of Black Box at all relevant times under the LTIP Plan,



less


(2)
any portion of the cash award or bonus for that award period previously paid to
the Executive pursuant to such LTIP Plan.



(c)
If during the term of this Agreement and prior to a Change-in-Control occurring,
the Executive's employment with Black Box shall have been involuntarily
terminated (x) by Black Box other than under the circumstances above described
in subsection 3(a)(i), 3(a)(iv) or 3(a)(v) or for non-renewal by Black Box
pursuant to Section 9 at any time other than on or after Executive reaches the
age for Retirement) or (y) by the Executive for Good Reason for Termination
other than at a time when the Corporation could have terminated the Executive
due to Cause for Termination, then, in addition to payment by Corporation of the
Executive’s annual base salary due through the Date of Termination and other
compensation including but not limited to bonuses, accrued but unused vacation
(to the extent paid in accordance with Corporation’s policy then in effect),
business expenses or business expense reimbursement, and other benefits, the
Corporation shall make a payment to the Executive equal to his base salary at
the rate in effect on the Date of Termination for the period equal to twelve
(12) months from the Date of Termination. The payment will be made in the form
of a lump sum, subject to all applicable withholdings. The payment shall be made
within sixty (60) days following the Termination Date. Except as specifically
set forth in this Section 3(c), Section 4, and Section 5, Black Box shall have
no further obligation hereunder to the Executive from and after the Date of
Termination other than obligations of the Corporation to the Executive in





--------------------------------------------------------------------------------




accordance with the then various policies, practices and benefit plans of the
Corporation or any of its Affiliates applicable to Executive.


(d)
In order for the Executive to terminate for Good Reason for Termination under
this Agreement, (i) the Executive must deliver a Notice of Termination to Black
Box at 1000 Park Drive, Lawrence, PA 15055, Attn: General Counsel, and within
ninety (90) days of the event constituting Good Reason for Termination, (ii) the
event must remain uncorrected during the Notice Period and (iii) the Date of
Termination must occur within sixty (60) days after the expiration of the Notice
Period, "Notice Period" means the thirty (30) days following the date that
Executive notifies Black Box in writing of Executive's intent to terminate
employment for Good Reason for Termination.



(e)
All payments under this Agreement are subject to all applicable withholdings.

The obligations of Section 3(b) and Section 3(c) shall survive any termination
of this Agreement and termination of the employment relationship.


4.
Nondisclosure of Information.



(a)
Executive acknowledges that Black Box has invested and will continue to invest
considerable resources in the research, development and advancement of Black
Box's business, which investment has or may result in the generation of
proprietary, confidential and/or trade secret data, information, techniques and
materials, tangible and intangible, which properly belong to Black Box or in
which Black Box has an interest. Executive acknowledges and agrees that it would
be unlawful for Executive to appropriate, to attempt to appropriate, or to
disclose to anyone or use for a third party's benefit such data, information,
techniques or materials, subject to the following:



(i)
Executive acknowledges that the following constitute protectable confidential,
trade secret or otherwise proprietary information of Black Box or of a third
party: all computer software and firmware and computer aided mechanisms related
to the foregoing, files, programs, data or information received by Black Box
from a customer or prospective customer of Black Box if such is confidential or
proprietary to the customer, data base management systems or other
instrumentations, any proposals for development, any reports on findings of
tests, investigative studies, consultations or the like, pricing policies,
budgets, customer lists, strategic plans (whether or not communicated in
writing), marketing and sales information, all written documents not generally
in the public domain, any and all copies or imitations of the foregoing, and all
other confidential, trade secret or proprietary information, whether or not
copyrighted or patented and whether created solely by Executive, jointly with
others, or solely by others.



(ii)
For purposes of this Section 4, all confidential, proprietary, or trade secret
information enumerated or mentioned in Section 4(a)(i) is hereinafter referred
to as "Information". Any restrictions on disclosure and use of the Information
will apply to all copies of the Information, whether in whole or in part.







--------------------------------------------------------------------------------




(iii)
During the term of this Agreement and at all times after termination of this
Agreement, unless authorized in writing by Black Box, the Executive will not:



(1)
use for the Executive's benefit or advantage the Information, or



(2)
use the Information for the benefit or advantage of any third party, or



(3)
disclose or cause to be disclosed the Information or authorize or permit such
disclosure of the Information to any unauthorized third party, or



(4)
use the Information in any manner which is intended to injure or cause loss,
whether directly or indirectly, to Black Box.



(iv)
The Executive will not be liable for the disclosure of Information which:



(1)
is in the public domain generally and as such becomes known to Executive through
no wrongful act or breach of this Agreement; or



(2)
is received rightfully by Executive from a third party having a lawful right to
possess and to release the Information, provided the Executive agrees to
promptly notify Black Box if the Executive suspects that the information
possessed by the third party is within the meaning of Information under this
Agreement.



(v)
In any judicial proceeding, it will be presumed that the Information constitutes
protectable trade secrets, and the Executive will bear the burden of proving
that any Information is publicly or rightfully known by the Executive.



(vi)
The Executive will surrender to Black Box at any time upon request, and upon
termination of the Executive's employment with Black Box for any reason, all
written or otherwise tangible documentation representing or embodying the
Information, in whatever form, whether or not copyrighted, patented, or
protected as a mask work, and any copies or imitations of the Information,
whether or not made by the Executive.



(vii)
The Executive agrees to be available upon request for consultation after
termination of employment to provide information and details with respect to any
work or activity performed or materials created by the Executive alone or with
others during the Executive's employment by Black Box. The Executive will be
reimbursed for these services.



(b)
Any and all creations, developments, discoveries, inventions, works of
authorship, enhancements, modifications and improvements, including without
limitation computer programs, data bases, data files and the like, (hereinafter
collectively referred to as "Development" or "Developments"), whether or not the
Developments are copyrightable, patentable, protectable as mask works or





--------------------------------------------------------------------------------




otherwise protectable (such as by contract or implied duty), and whether
published or unpublished, conceived, invented, developed, created or produced by
the Executive alone or with others during the term of the Executive's
employment, whether or not during working hours and whether on Black Box's
premises or elsewhere, will be the sole and exclusive property of Black Box if
the Development is:


(i)
connected with Black Box in any way, or



(ii)
within the scope of the Executive's duties assigned or implied in accordance
with the Executive's position, or



(iii)
a product, service, or other item which would be in competition with the
products or services offered by Black Box or which is related to Black Box's
products or services, whether presently existing, under development, or under
active consideration, or



(iv)
intentionally omitted.



During the term of the Executive's employment with Black Box and, if Black Box
should then so request, after termination of such employment, the Executive
agrees to assign and does hereby assign to Black Box all rights in the
Developments created by the Executive alone or with others during the term of
the Executive's employment, and all rights in any trademarks, copyrights,
patents, trade secrets and analogous intellectual property rights and any
applications for registration for same, of the United States and such foreign
countries as Black Box may designate which are related to the Developments,
including without limitation all accompanying goodwill and the right to sue for
infringement or misappropriation and to receive all proceeds related to any
judgment or settlement of same. The Executive agrees to execute and deliver to
Black Box any instruments Black Box deems necessary to vest in Black Box sole
title to and all exclusive rights in the Developments created by the Executive
alone or with others during the term of the Executive's employment, and in all
related trademarks, copyrights, mask work protection rights, and/or patent
rights so created during the term of employment. The Executive agrees to execute
and deliver to Black Box all proper papers for use in applying for, obtaining,
maintaining, amending and enforcing all such trademarks, copyrights, patents or
such other legal protections as Black Box may desire. The Executive further
agrees to assist fully Black Box or its nominees in the preparation and
prosecution of any trademark, copyright, mask work protection, patent, or trade
secret arbitration or litigation.
The Executive shall be reimbursed on a reasonable hourly basis consistent with
the compensation provided for herein for the Executive's services rendered
following termination of employment and shall reimburse Executive for reasonable
attorney’s fees incurred by Executive, at any time, to undertake the obligations
and requirements of this Section 4(b).


(c)
The Executive's obligations and covenants in this Section 4 will be binding upon
the Executive's heirs, legal representatives, successors and assigns.



(d)
The Corporation and the Executive agree that the rights conveyed by this
Agreement are of a unique and special nature. The Executive and the Corporation





--------------------------------------------------------------------------------




agree that any violation of this Section 4 will result in immediate and
irreparable harm to Black Box and that in the event of any actual or threatened
breach or violation of any of the provisions of this Section 4, the Corporation
will be entitled as a matter of right to seek an injunction or a decree of
specific performance without bond from any equity court of competent
jurisdiction. The Executive waives the right to assert the defense that such
breach or violation can be compensated adequately in damages in an action at
law. Nothing in this Agreement will be construed as prohibiting Black Box from
pursuing any other remedies at law or in equity available to it for such breach
or violation or threatened violation.


5.
Medical Insurance or Similar Benefit Plans. If the Executive's employment should
terminate under such circumstance as entitles the Executive to receive payments
pursuant to Section 3(b) or Section 3 (c) hereof, then, to the extent permitted
by applicable law and the medical insurance and benefits policies to which
Executive is entitled to participate, Employer shall maintain Executive's paid
coverage for health insurance (through the payment of Executive's COBRA (as
defined below) premiums) until the earlier to occur of: (a) Executive attaining
the age of 65, (b) the date Executive is provided by another employer benefits
substantially comparable to the benefits provided by the above-referenced
medical plan (which Executive must provide prompt notice with respect thereto to
the Employer) or (c) the expiration of the COBRA Continuation Period (as defined
below). During the applicable period of coverage described in the foregoing
sentence, Executive shall be entitled to benefits, on substantially the same
basis as would have otherwise been provided had Executive not been terminated
and Employer will have no obligation to pay any benefits to, or premiums on
behalf of Executive after such period ends. To the extent that such benefits are
available under the above-referenced medical plan and Executive had such
coverage immediately prior to termination of employment, such continuation of
benefits for Executive shall also cover Executive's dependents for so long as
Executive is receiving benefits under this section. The COBRA Continuation
Period for medical insurance under this section shall be deemed to run
concurrently with the continuation period federally mandated by COBRA (generally
18 months), or any other legally mandated and applicable federal, state, or
local coverage period for benefits provided to terminated employees under the
medical plan. For purposes of this Agreement, (a) "COBRA" means the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and (b) "COBRA
Continuation Period" shall mean the continuation period for medical insurance to
be provided under the terms of this Agreement which shall commence on the first
day of the calendar month following the month in which the date of termination
falls and generally shall continue for an 18 month period.



6.
Other Employment. In the event of a termination of employment under the
circumstances above described in Section 3(b) or Section 3 (c) hereof, the
Executive shall have no duty to seek any other employment after termination of
the Executive's employment with Black Box and Black Box hereby waives and agrees
not to raise or use any defense based on the position that the Executive had a
duty to mitigate or reduce the amounts due the Executive hereunder by seeking
other employment whether suitable or unsuitable and should the Executive obtain
other employment, then the only effect of such on the obligations of Black Box
hereunder shall be that Black Box shall be entitled to credit against any
payments which would otherwise be made pursuant to Sections 5(a) or 5(b) hereof,
any comparable payments to which the Executive is entitled under the employee
benefit plans maintained by the Executive's other employer or employers in





--------------------------------------------------------------------------------




connection with services to such employer or employers after termination of the
Executive's employment with Black Box.


7.
Stock Awards and Options. If the Executive's employment should terminate under
the circumstances described in Section 3(a) hereof, the Executive's rights, if
any, with respect to any outstanding Stock Awards and/or Options shall be
governed by the plans and any related agreements pursuant to which such Stock
Awards and/or Options were granted. If the Executive's employment should
terminate under such circumstances as entitle the Executive to receive payments
pursuant to Section 3(b) hereof, then, with respect to each outstanding Option
or Stock Award which did not immediately vest and/or become exercisable upon the

occurrence of a Change-in-Control, such Stock Award or Option shall remain
outstanding in accordance with its terms provided that in any event it shall
automatically vest upon termination of employment and/or become and remain
exercisable at any time after termination of employment until the stated
expiration date contained in the grant for such Stock Award or Option, provided
that the expiration date of any such Option or Stock Award may not exceed ten
years from the date of grant.


8.
Restrictive Covenants.



(a)
Non-Compete.



(i)
During the period of Executive’s employment by Black Box and for

twelve (12) months from the Date of Termination of Executive’s employment from
Black Box, except for Job Elimination but including a Cause for Termination, and
contingent upon Black Box (or its successor) making the payments due to the
Executive under Section 3(b) and Section 3(c) as applicable, Executive will not,
for himself, as an agent, consultant, employee or otherwise, or on behalf of any
person, association, partnership, corporation or other entity, directly or
indirectly, own, manage, operate, control, invest in, be employed or retained
by, participate in or with or be connected in any manner with any Competitive
Business in a Restricted Territory and perform a Restricted Activity, as
hereinafter defined, without the prior written consent of Black Box which will
not be unreasonably delayed or withheld; provided, however, that the foregoing
provisions of this Section 8 are not intended to prohibit and shall not prohibit
Executive from purchasing, for investment, not in excess of 5% of any class of
stock or other corporate security of any company which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934.


(ii)
A "Competitive Business" means any person, business, entity or venture engaged
in designing, selling, implementing, installing and/or maintaining, in whole or
in part, information technology networks and/or communication systems
communication systems including, but not limited to, the sale of products used
in connection with such networks or communication systems and/or services
related thereto.



(iii)
"Job Elimination" means a determination by Black Box that Executive’s specific
position is no longer required. Black Box’s termination of Executive’s
employment in the event of Job Elimination is for Black Box’s convenience and is
not the result of a Cause for Termination.







--------------------------------------------------------------------------------




(iv)
"Restricted Territory" means any geographic area in which Black Box does
business and in which Executive had responsibility for such business within the
twenty-four (24) months prior to Executive’s termination of employment from
Black Box.



(v)
"Restricted Activity" means any activity or type of activity for which Executive
had actual, assigned or supervisory responsibility for Black Box within the
twenty-four (24) months prior to Executive’s termination of employment from
Black Box or about which Executive had Information.



(b)
Non-solicitation of Black Box Customers or Suppliers.



(i)
During the period of Executive’s employment by Black Box and for twelve (12)
months from the Date of Termination of Executive’s employment from Black Box,
for any reason except for Job Elimination, Executive will not, without the
advance written consent of Black Box which will not be unreasonably delayed or
withheld, for himself, as an agent, consultant, individual or otherwise, or on
behalf of any person, association, partnership, corporation or other entity,
directly or indirectly, for a Competitive Business solicit or attempt to obtain
business from or indirectly aid or assist anyone else in the solicitation of
business from any Black Box Customer and/or Supplier (as defined below) for the
purpose of doing any kind of business that Black Box does at the time of
Executive’s Date of Termination.



(ii)
For purposes of this Agreement, a "Black Box Customer and/or Supplier" means any
person or entity that (A) is a current customer of or supplier to Black Box or
was a customer of or supplier to Black Box within one (1) year prior to the
termination of Executive’s employment with Black Box and (B) in his capacity as
the President and Chief Executive Officer of the Corporation Executive had
contact with or had responsibility for within the twenty-four (24) months prior
to Executive’s termination of employment from Black Box.



(c)
Non-solicitation of Black Box’s Employees.



(i)
During the period of Executive’s employment by Black Box and for

twelve (12) months after the Date of Termination of Executive’s employment from
Black Box, for any reason except for Job Elimination or Retirement, Executive
will not, without the advance written consent of Black Box with shall not be
unreasonably delayed or withheld, directly or indirectly, induce or attempt to
induce any Black Box Employee to terminate employment; nor will Executive hire
or participate in the hiring or interviewing of any Black Box Employee for or on
behalf of a Competitive Business; nor will Executive provide names or other
information about Black Box's Employees for the purpose of assisting a
Competitive Business to hire any such Black Box Employee; nor will Executive
provide information to a Black Box Employee about any other Competitive Business
for the purpose of assisting that Black Box Employee in finding and/or securing
employment with such entity.






--------------------------------------------------------------------------------




(ii)
For purposes of this Agreement, a Black Box Employee means any person who is a
current Black Box employee at the time of Executive’s termination of employment
from Black Box and known as such by the Executive or was employed by Black Box
within one (1) year prior to Executive’s termination of employment from Black
Box and Executive was aware of such past employment at the time of Executive’s
termination of employment.



9.
Terms. This Agreement shall be for an initial term of five years commencing on
the date hereof. This Agreement shall automatically renew for an additional term
of one year commencing on the fifth anniversary of the date hereof and for
succeeding additional terms each of one year on each succeeding anniversary
thereof until and unless either party sends written notice of non-renewal to the
other party at least six months prior to a renewal date; provided, however, that
if a Change-in-Control shall occur during the initial or renewed term of this
Agreement, then this Agreement shall remain in effect until the third
anniversary of the date of the Change-in-Control.



10.
Miscellaneous.



(a)
Upon approval of the Chairman of the Board or the full Board of Directors, the
Executive may serve as a member of the board of directors of other organizations
that do not compete with the Company, and may participate in other professional,
civic, governmental organizations and activities. For avoidance of doubt, the
Executive may continue to provide service to the entities and organizations for
whom he currently is providing service, a list of which has been provided to the
Corporation’s General Counsel.



(b)
This Agreement shall be construed under the laws of the State of Texas.



(c)
This Agreement, including the Employment Offer Document dated November 22, 2017
between Executive and Black Box, replaces only the previous oral agreements, but
is in addition to all previous written agreements, relevant to the topics
covered herein, if any, between Black Box and Executive. If a previous written
agreement exists, this Agreement will control in the event of any conflict with
the provisions of this Agreement.



(d)
Black Box will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Black Box, by agreement in form and substance satisfactory to
the Executive, to expressly assume and agree to perform this Agreement in the
same manner required of Black Box and to perform it as if no such succession had
taken place. Failure of Black Box to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate employment due to Good Reason for
Termination. As used in this Agreement, "Corporation" shall mean Black Box as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
subsection (c) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.



(e)
This Agreement shall inure to the benefit of and be enforceable by the Executive
and the Corporation and their respective legal representatives, executors,





--------------------------------------------------------------------------------




administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to the Executive
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's devisee, legatee or other designee or, if there be
no such designee, to the Executive's estate.


(f)
Any notice or other communication provided for in this Agreement shall be in
writing and, unless otherwise expressly stated herein, shall be deemed to have
been duly given if mailed by United States registered mail, return receipt
requested, postage prepaid, addressed in the case of the Executive to the
Executive's office at Black Box with a copy to the Executive's residence and in
the case of Black Box to its principal executive offices, attention of the
General Counsel.



(g)
No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and approved by resolution of the Board of Directors of the
Corporation. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No

agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. Nothing contained herein shall impair
the right of the Corporation to terminate the Executive's employment, subject to
making any payments required to be made hereunder.


(h)
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.



(i)
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.



(j)
If litigation should be brought to enforce interpret or challenge any provision
contained herein, the prevailing party in such litigation, if any, shall be
entitled to its reasonable attorney's fees and disbursements and other costs
incurred in such litigation and to interest on any money judgment obtained
calculated at the prime rate of interest in effect from time to time at PNC
Bank, National Association (or its successor), from the date that the payment
should have been made under this Agreement.



(k)
Excise Taxes.



(i)
For purposes of this subsection 10(j), (1) a Payment shall mean any payment or
distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise; (2)
Agreement Payment shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this subsection 10(j)); (3) Net





--------------------------------------------------------------------------------




After Tax Receipts shall mean the Present Value of a Payment net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), determined by applying
the highest marginal rate under Section 1 of the Code applicable to the
Executive's taxable income for such year; (4) "Present Value" shall mean such
value determined in accordance with
Section 280G(d)(4) of the Code; and (5) "Reduced Amount" shall mean the greatest
aggregate amount of Payments, if any, which (x) is less than the sum of all
Payments and (y) results in aggregate Net After Tax Receipts which are greater
than the Net After Tax Receipts which would result if the aggregate Payments
were made.


(ii)
Anything in this Agreement to the contrary notwithstanding, in the event
PriceWaterhouseCoopers L.L.P. (or if PriceWaterhouseCoopers L.L.P. is the audit
firm for Black Box at the time, another accounting firm of nationally recognized
standing selected by Executive) (the "Accounting Firm") shall determine that
receipt of all Payments would subject the Executive to tax under Section 4999 of
the Code, it shall determine whether some amount of Payments would meet the
definition of a "Reduced Amount." If the Accounting Firm determines that there
is a Reduced Amount, the aggregate Agreement Payments shall be reduced to such
Reduced Amount; provided, however, that if the Reduced Amount exceeds the
aggregate Agreement Payments, the aggregate Payments shall, after the reduction
of all Agreement Payments, be reduced (but not below zero) in the amount of such
excess. All determinations made by the Accounting Firm under this Section shall
be binding upon Black Box and the Executive and shall be made within 60 days of
the occurrence of an event which requires the Corporation to make payments to
the Executive under this Agreement. No later than two business days following
the making of this determination by the Accounting Firm, the Corporation shall
pay to or distribute for the benefit of the Executive such Payments as are then
due to the Executive under this Agreement and shall promptly pay to or
distribute for the benefit of the Executive in the future such Payments as
become due to the Executive under this Agreement. The Corporation or its
successor shall pay for the work done by the Accounting Firm. In the event that
the Accounting Firm is unable or unwilling to make the determinations to be made
under this subsection 10(j) or for any reason such determinations are not made
within 60 days of the occurrence of the event which requires the Corporation to
make payments to the Executive under this Agreement, the Corporation shall make
all Payments as are then due to the Executive without reduction no later than
two business days following the 60th day after the occurrence of the event which
required the Corporation to make payments to the Executive under this Agreement.



(iii)
While it is the intention of the Corporation and the Executive to reduce the
amounts payable or distributable to the Executive hereunder only if the
aggregate Net After Tax Receipts to the Executive would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of the Executive pursuant to this





--------------------------------------------------------------------------------




Agreement which should not have been so paid or distributed ("Overpayments") or
that additional amounts which will not have been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Agreement
could have been so paid or distributed ("Underpayment"), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based either upon the assertion of a deficiency by the
Internal Revenue Service against Black Box or the Executive which the Accounting
Firm believes has a high probability of success or controlling precedent or
other substantial authority, determines that an Overpayment has been made, any
such Overpayment paid or distributed by the Corporation to or for the benefit of
the Executive shall be treated for all purposes as a loan ab initio to the
Executive which the Executive shall repay to the Corporation together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Executive to the Corporation if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Finn, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.


(l)
The payments to be made under this Agreement are intended to be excepted from
coverage under Section 409A ("Section 409A") of the Code and the regulations
promulgated thereunder and shall be construed accordingly. If the Corporation
determines in good faith that any amounts to be paid to Executive under this
Agreement are subject to Section 409A, the Corporation shall adjust or cause its
Affiliate to adjust the form and/or the timing of such payments as determined to
be necessary or advisable to be in compliance with Section 409A. If any payment
must be delayed to comply with Section 409A, such payment will be paid at the
earliest practicable date permitted by Section 409A. Notwithstanding any
provision to the contrary, to the extent that any amounts payable hereunder are
subject to the requirements of Section 409A and are payable on account of
termination of employment, the payment of said amounts will be delayed for a
period of six (6) months after the termination date (or, if earlier, the death
of the Participant) for any Participant that is a "specified employee" (as
defined in Section 409A). Any payment that would otherwise have been due or
owing during such six-month period will be paid immediately following the end of
the six-month period. Notwithstanding any provision of this Agreement to the
contrary, Executive acknowledges and agrees that neither the Corporation nor any
Affiliate of the Corporation shall be liable for, and nothing provided or
contained in this Agreement will be construed to obligate or cause the
Corporation or any Affiliate of the Corporation to be liable for, any tax,
interest or penalties imposed on Executive related to or arising with respect to
any violation of Section 409A.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed on the date(s) set forth
below to be effective as of the date first above written.


BLACK BOX CORPORATION




By /s/ Ronald Basso
Name: Ronald Basso

Title: EVP


Date: November 22, 2017        








/s/ Joel T. Trammell                
Joel T. Trammell


Date: November 22, 2017    
            




